Citation Nr: 0108436	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  98-13 720A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' (Board) February 1998 decision 
which denied the claims of entitlement to service connection 
for the cause of the veteran's death and entitlement to 
Survivors' and Dependents' Educational Assistance in 
accordance with Chapter 35, Title 38 of the United States 
Code.


REPRESENTATION

Moving Party Represented by:  The American Legion



ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to September 
1971.  He died in October 1993.  The moving party is the 
mother of the veteran's surviving son.

This case comes before the Board on motion by the moving 
party alleging CUE in a February 1998 Board decision.  In 
order to allow the moving party every consideration, the 
Board has delayed the adjudication of this case until March 
2001.  At this time, the Board has not received any 
additional correspondence from the moving party.  The Board 
submitted this case to the moving party's representative for 
additional argument in October 1999.  In a statement 
submitted in February 2001, the representative indicated that 
it had no further evidence or argument to submit. 


FINDINGS OF FACT

1.  In February 1998, the Board issued a decision in which it 
concluded that the claim for service connection for the cause 
of the veteran's death was not supported by cognizable 
evidence showing that the claim was plausible or capable of 
substantiation.

2.  In May 1999, the moving party informed the Board that she 
was requesting additional time to prepare her case.  The 
Board has received no additional communications from the 
moving party.  In February 2001, the representative indicated 
that it had no further evidence or argument to submit.


CONCLUSION OF LAW

The claim of CUE in the Board's February 1998 decision is 
dismissed without prejudice.  38 U.S.C.A. § 7111 (West 1991 & 
Supp. 2000); and 38 C.F.R. §§ 20.1400 - 20.1411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to 38 C.F.R. 
§ 20.1404(b), the motion alleging CUE in a prior Board 
decision must set forth clearly and specifically the alleged 
CUE, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  The United States 
Court of Appeals for the Federal Circuit in Disabled American 
Veterans v. Gober, No. 99-7071 (Fed. Cir. Dec. 8, 2000) 
upheld the Board's Rules of Practice, apart from the last 
sentence of 38 C.F.R. § 20.1404(b), that provided that 
motions that failed to comply with the specific pleadings 
requirements set forth in that provision shall be denied.  
The Court of Appeals for the Federal Circuit held that in 
such circumstances the motions should be dismissed.  

The Board notes that it has original jurisdiction to 
determine whether CUE exists in a prior final Board decision.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (2000), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the U.S. Court of Appeals for Veterans 
Claims (Court).  More specifically, it was observed that 
Congress intended that the Department of Veterans Affairs 
(VA) adopt the Court's interpretation of the term "CUE."  
Indeed, as was discussed in the notice of proposed rulemaking 
(NPRM), 63 Fed. Reg. 27534, 27536 (1998), the sponsor of the 
bill that became the law specifically noted that the bill 
would "not alter the standard for evaluation of claims of 
CUE."  143 Cong. Rec. 1567, 1568 (daily ed. April 16, 1997) 
(remarks of Rep. Evans, sponsor of H.R. 1090, in connection 
with House passage).  Therefore, the Board is permitted to 
seek guidance as to the existence of CUE in prior Board 
decisions based on years of prior Court decisions regarding 
CUE, such as Fugo v. Brown, 6 Vet. App. 40 (1993).

In September 1998, the motion for reconsideration of the 
Board's decision of February 1998 was denied.  At that time, 
the moving party was informed that her motion would be 
considered a request for revision of the Board's February 
1998 decision on the grounds of CUE.  In March 1999, the 
Board provided the moving party with the pertinent CUE 
regulations.  At that time, the moving party was informed 
that the Board would not consider her motion for 
reconsideration to be a CUE motion unless she or her 
representative informed the Board in writing.  In a May 1999 
response, the moving party requested additional time to 
prepare her case.  She requested an extension until August 
1999. 

The Board has received no additional communications from the 
moving party since May 1999.  In October 1999, the Board sent 
this case to the moving party's representative for written 
argument.  In a statement submitted in February 2001, the 
representative indicated that it had no further evidence or 
argument to submit.  The Board construes the statement from 
the representative as authorization for the Board to review 
the CUE motion.

In this case, neither the moving party nor her representative 
have submitted any argument regarding any alleged CUE, an 
errors of fact or law in the Board's decision, the legal or 
factual basis for such allegations, or why the result would 
have been different but for the alleged error.  As stated by 
the Court, it "must always be remembered that CUE is a very 
specific and rare kind of 'error.'"  Fugo, 6 Vet. App. at 
43.  A disagreement with how the Board evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

In light of the above, the Board must dismiss this case for a 
failure to state a claim of CUE.  In this regard, the Board 
may not keep this case open indefinitely.  In light of the 
fact that no further communications have been received by the 
moving party, dismissal of this case is appropriate.  In 
plain language, this means that the Board will dismiss her 
claim so that she can file another claim at some point in the 
future, should she chose to do so.  She may take the above 
discussion as guidance as to what must be argued to raise a 
specific allegation of CUE.  This determination will not 
prejudice any future claim of CUE.



ORDER

The motion for revision of the February 1998 Board decision 
on the grounds of CUE is dismissed without prejudice.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


